ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
American Systems Corporation                )      ASBCA Nos. 59945, 60226
                                            )
Under Contract No. N62583-08-D-0136         )

APPEARANCES FOR THE APPELLANT:                     Joseph G. Billings, Esq.
                                                   Katherine B. Hill, Esq.
                                                    Miles & Stockbridge P .C.
                                                    Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Robyn L. Hamady, Esq.
                                                   Anthony K. Hicks, Esq.
                                                    Trial Attorneys
                                                   Matthew S. Hawkins, Esq.
                                                    Senior Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 14 July 2016

                                                   //~/;,
                                                4~/~-  0.v/:
                                                                  ~
                                                   ~EiliiJE
                                                 MARK
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59945, 60226, Appeals of American
Systems Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals